Citation Nr: 1416368	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability with associated sciatica and radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this claim is now with the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed thoracolumbar spine disability, specifically a lateral disc herniation at L5-S1, with associated sciatica and radiculopathy of the right lower extremities.

2.  According to the medical and other evidence now in the file, it is at least as likely as not the Veteran's thoracolumbar spine disability, and the associated sciatica and radiculopathy of the right lower extremities, were caused by or incurred during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability with associated sciatica and radiculopathy of the right lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In establishing her claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (setting forth elements of a service connection claim including an in-service occurrence or injury, a current disability, and a causal nexus between the in-service disease or injury and the current disability).

The Veteran has asserted that she incurred her current thoracolumbar spine disability during her active duty service.  See, e.g., September 2010 Statement of Accredited Representative.  Her service treatment records establish that she did suffer from lower back pain, sciatica, and radiculopathy during service.  See, e.g., Undated (2002) Pre-Natal Visit Note (documenting "Sciatic pain"); July 2004 Note on Initial Prenatal #1 ("Pt called c/o rt. Leg hurting when walking.  Hurts from buttock all the way down.  Leg not red or swollen.  Advised to home rest...."); September 2008 Service Treatment Record Note ("Pt w/ hx of sciatic pain down the R buttocks to her foot.  The pain started back in 2003.").

In addition, the Veteran has been diagnosed via diagnostic imaging and physical examination with a current thoracolumbar disability.  See, e.g., June 2012 VA Compensation and Pension Exam (noting "MRI [from 2011] shows right far lateral L5-S1 disk herniation with foraminal narrowing" and diagnosing associated radiculopathy of the right lower extremity).  The VA examiner found some painful motion of the thoracolumbar spine, "moderate" paresthesias and/or dysethesias of the right lower extremity, "moderate" numbness of the right lower extremity, and invertebral disc syndrome.  Id. (also noting involvement of the right sciatic nerves).  The Veteran has a current thoracolumbar spine disability with associated sciatica and radiculopathy of the right lower extremities.

The VA examiner also provided an etiological opinion:  "It at least as likely that her current L5-S1 disc herniation with L5 radiculopathy is caused by or a result of her low back and leg pain while in service."  Id.  The VA examiner then provided a rationale, which included that reliance on records showing initial complaints in service and "relatively consistent" pain since those initial complaints.  Id. 

The Board finds the Veteran's report of symptoms of right leg pain since 2003 to be competent and credible evidence upon which the VA examiner could rely in rendering his opinion.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Fed.R.Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy).  Because the VA examiner's opinion is based on an accurate summary of the medical evidence, the Veteran's credible reports of symptomatology, and an adequate rationale, the Board finds the June 2012 VA examiner's opinion has significant probative value regarding the etiology of the Veteran's current disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

The RO obtained a second medical opinion with a negative diagnosis.  The Board finds the first opinion adequate and, so, the second opinion was unnecessary.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In any event, the Board finds the initial VA opinion more persuasive, because the physician who provided the second VA opinion overlooked supporting medical records and failed to take into account the Veteran's own reports of consistent, if intermittent, symptoms.  See June 2012 VA Disability Benefits Questionnaire ("There is absolutely no evidence of a chronic back condition during service and nothing to suggest her right sided leg pain persisted after delivery."); but see July 2004 Note on Initial Prenatal #1 (documenting in-service complaints of right leg pain subsequent to initial complaints in 2002-2003); September 2008 Service Treatment Record Note ("Pt w/ hx of sciatic pain down the R buttocks to her foot.  The pain started back in 2003.").  

Simply stated, the Board finds that the second VA opinion is based on an inaccurate medical history and, therefore, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board finds that the most probative evidence of record establishes that the Veteran's current thoracolumbar spine disability with associated sciatica and radiculopathy of the lower extremities is etiologically related to her active duty service.  The nature and extent of this problem is not before the Board.

For the above reasons, the Board grants the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability with associated sciatica and radiculopathy of the lower extremities.  Gilbert, 1 Vet. App. at 53-56 (holding that the Veteran prevails where the evidence supports the claim or is in relative equipoise).

ORDER

Entitlement to service connection for a thoracolumbar spine disability with associated sciatica and radiculopathy of the lower extremities is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


